UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 16-7225


UNITED STATES OF AMERICA,

                    Plaintiff - Appellee,

             v.

ISIAH LAND,

                    Defendant - Appellant.



Appeal from the United States District Court for the Eastern District of Virginia, at
Norfolk. Rebecca Beach Smith, Chief District Judge. (2:01-cr-00197-RBS-1; 2:16-cv-
00252-RBS)


Submitted: March 15, 2018                                         Decided: March 28, 2018


Before NIEMEYER, KING, and DUNCAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Geremy C. Kamens, Federal Public Defender, Paul G. Gill, Assistant Federal Public
Defender, Paul E. Shelton, Research and Writing Attorney, OFFICE OF THE FEDERAL
PUBLIC DEFENDER, Richmond, Virginia, for Appellant. Dana J. Boente, United
States Attorney, Christopher Catizone, Assistant United States Attorney, OFFICE OF
THE UNITED STATES ATTORNEY, Alexandria, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Isiah Land appeals the district court’s order denying relief on his 28 U.S.C. § 2255

(2012) motion. We previously granted a certificate of appealability on whether the

district court erred in ruling that Land’s prior Virginia convictions for malicious

wounding and unlawful wounding were violent felonies under the force clause of 18

U.S.C. § 924(e)(2)(B)(i) (2012), and we placed this appeal in abeyance for United States

v. Jenkins, No. 16-4121, __ F. App’x __, 2018 WL 1225728 (4th Cir. Mar. 9, 2018)

(holding Virginia convictions for unlawful wounding and malicious wounding qualified

as violent felonies under § 924(e)(2)(B)(i)). In light of Jenkins, we have reviewed the

record and find no reversible error. Accordingly, we affirm the district court’s order. See

United States v. Land, No. 2:01-cr-00197-RBS-1 (E.D. Va. Aug. 23, 2016). We dispense

with oral argument because the facts and legal contentions are adequately presented in

the materials before this court and argument would not aid the decisional process.



                                                                              AFFIRMED




                                            2